DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-18 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0196566 to Clarke et al. (“Clarke”).
Regarding independent claim 1,  Clarke teaches a food spread holder for animals attachable to a surface comprising in combination: a base (12) having a bottom side and a top side, said bottom side comprising a connection assembly adapted to be in contact with, attachable to, and supportable by said surface (¶¶ [0093], [0094]), said top side configured to retain said food spread when said top side is disposed in a position between a horizontal and 
Clarke teaches wherein said bottom side has a surface that constitutes said connection assembly (¶¶ [0093], [0094]), but Clarke is silent on the bottom side has a roughness average (Ra) of between 0.2 and 0.4 micrometers. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of providing a bottom side having a roughness average of between 0.2 and 0.4 micrometers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Clarke so that the bottom side has a roughness average of between 0.2 and 0.4 micrometers, in order to provide enough suction to support the device on a supporting surface. 
Also, it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). Clarke teaches the bottom side includes suction cups. Applicant has not shown patentable significance of providing a bottom side having a roughness average of between 0.2 and 0.4 micrometers, rather than providing a bottom side 
Regarding independent claim 10, Clarke teaches a food spread holder for animals attachable to a surface comprising in combination: a base (12) having a bottom side and a top side, said bottom side comprising a connection assembly adapted to be in contact with, attachable to, and supportable by said surface (¶¶ [0093], [0094]), said top side configured to retain said food spread when said top side is disposed in a position between a horizontal and vertical orientation (¶ [0075], FIGS. 1-3, 5, 6), at least a portion of said top side composed of a reusable, unbreakable, noncomestible inorganic material (¶ [0051]), said portion having an irregular surface composed of a plurality of raised members (14) forming an array of pockets and crevices (18) for receiving and holding said food spread (¶¶ [0050], [0107]) and whereby said irregular surface is arranged to provide for the complete consumption by said animals of said food spread disposed thereon (¶ [0107], FIGS. 1-3, 5, 6). Clarke also teaches an inclined ramp connecting an outer periphery of the base to an upper surface of the top side (FIGS. 1-4). Clarke is silent on the angle of the inclined ramp, and thus it does not explicitly teach the inclined ramp forming an angle less than 90 degrees. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, 
Regarding claims 2 and 11, Clarke as modified teaches wherein said bottom side is planar (FIGS. 1-3, 5, 6).
Regarding claim 3 and 12, Clarke as modified teaches wherein said base is flexible to conform to both planar and curved surfaces (¶ [0075], FIGS. 1-3, 5, 6).
Regarding claim 4 and 13, Clarke as modified teaches each and every feature of claim 3 as discussed above, and Clarke teaches wherein said food spread holder is composed of molded food grade thermoplastic rubber (¶¶ [0051], [0092]). Clarke does not explicitly teach molded food grade silicon rubber. 
It is well settled that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance in using silicon rubber rather than thermoplastic rubber. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Clarke by using silicon rubber instead of thermoplastic rubber, in order to improve its durability. 
Regarding claim 5 and 14, Clarke as modified teaches wherein said raised members comprise a plurality of spaced apart upright protrusions (4) defining a field of spatially interconnected sections of said pockets and crevices (FIGS. 1-3).
Regarding claim 6 and 15, Clarke as modified teaches wherein said upright protrusions comprise posts (FIGS. 1, 2).
Regarding claim 7 and 16, Clarke as modified teaches wherein said posts are of varying height (¶ [0052]).
Regarding claim 8 and 17, Clarke as modified teaches wherein said posts have rounded tops (¶ [0049], FIG. 1).
Regarding claim 18, Clarke as modified teaches each and every feature of claim 13 as discussed above, and Clarke teaches wherein said bottom side has a surface that constitutes said connection assembly (¶¶ [0093], [0094]), but Clarke is silent on the bottom side has a roughness average (Ra) of between 0.2 and 0.4 micrometers. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Clarke so that the bottom side has a roughness average of between 0.2 and 0.4 micrometers, in order to provide enough suction to support the device on a supporting surface. 
Also, it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. .
Response to Arguments
Applicant's arguments filed February 15, 2021 have been fully considered but they are not persuasive. 
It is well settled that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Applicant has not shown patentable significance of providing a bottom side having a roughness average of between 0.2 and 0.4 micrometers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Clarke so that the bottom side has a roughness average of between 0.2 and 0.4 micrometers, in order to provide enough suction to support the device on a supporting surface. 
Also, it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Clarke by substituting the suction cups with a bottom side that has a roughness average of between 0.2 and 0.4 micrometers, in order to provide enough suction to support the device on a supporting surface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643